Verdict not warranted by the evidence set aside, and a new trial granted.Mr. Lewis for the defendant, obtained a rule to show cause why a new trial should not be granted.The cause had been tried on the 27th September last, at Reading, before Teates and Smith, Justices, and the former made the following report of the evidence given at the trial:No evidence was given to the jury of the value of this tract of laud, its quantity,®or part of the county wherein it lay.The court observed to the jury, that exclusive of difficulty of giving damages for not conveying lands, of the value whereof nothing appeared, another object of consideration presented itself, whether the conduct of Zuber did not dispense with the performance of the gratuitous 'promise made by Geigar. The engagements in the nature of the thing must have been founded on motives of compassion, and made under a firm confidence that the two bonds would be discharged without further difficulty, and without., attacking Geigar’s reputation, by an unjust charge of fraudulently witholding a credit of 90Z. It was true, the paying for the drawing of the deed was a loss to Zuber, and therefore a sufficient consideration for supporting the promise; yet his proper conduct might discharge the party therefrom, or at least -would in good conscience materially reduce the damages recoverable thereon.The jury however found a verdict for the plaintiff for 180Z. 6s. 3cZ. damages, and handed a paper to the clerk of the court (which was produced on the motion) whereby it appeared, that each juror had put down a sum in figures from 500Z. to 5Z. the aggregate whereof divided by 12, had produced a quotient, which resulted in their verdict.